Title: To James Madison from Tobias Lear, 4 November 1805 (Abstract)
From: Lear, Tobias
To: Madison, James


          § From Tobias Lear. 4 November 1805, Leghorn. “I have this day drawn on you, three setts of exchange, as follows
          
            
              $16776.31
              
            
            
              4934.22
              at thirty days sight, to the order of mrs.
            
            
              3947.36
               Degen Purviance & Co.
            
            
              $25657.89
              say for twenty five thousand six
            
          
          hundred and fifty Seven Dollars, and eighty nine Cents being for value, received on account, of the Department of State of the U.S. for the Service of the Barbary affairs, which please to honour accordingly.”
        